Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
Claims 1-2, 4, 6-7, 10, 12, 14 and 17-18 have been amended.

Claims 1-20 are pending.



Claim Rejections - 35 USC § 103
I.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kornbluth (US 2020/0210646) in view of Carson et al (USPN 10,185,542).

a.	Per claim 1, Kornbluth teaches a computing system comprising: 
at least one processor (paras 0026); and 

memory storing instructions executable by the at least one processor (paras 0026), wherein the instructions, when executed, cause the computing system to: 

receive a first natural language processor (NLP) output from a natural language processor identifying a concept in a first chat message received by the natural language processor (paras 0027-29—NLP identifying concept and context); 

generate an expiration indicator corresponding to the identified concept (paras 0016-17, 0020, 0040, 0042, 0056, 0058—expiration scopes added to identified concept); 

filter the NLP output based on the expiration indicator to obtain a filtered NLP output (paras 0056-59—parsing NLP output based on expiration scope); and

receive a second NLP output from the natural language processor identifying a concept in the second chat message based on the context message (paras 0029, 0038, 0042-52, 0058, 0072—a second concept with second topic expiration scope).

Kornbluth teaches semantic information includes parsed NLP output (paras 0013-15, 0019, 0021, 0029, 0056-59) and the limitations as applied above yet fail to explicitly teach generating context information that includes the filtered NLP output and providing the context information to the natural language processor for a second chat message subsequent to the first chat message. However, Carson et al teach that the NLP receives and uses context information (col.12 lines 20-45) and provides it for another chat message subsequent to the first chat message (col.26 lines 20-36, col.33 lines 1-22, col.33 line 45-col.34 line 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Kornbluth and Carson et al for the identifying concepts with the messages and filtering NLP outputs based on generated expirations of the concepts and context information because doing so allows for multiple concepts to be identified and analyzed for provisioning the proper context of the messages.

Claim 10 and 17 contains limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Kornbluth and Carson et al teach the computing system of claim 1, Kornbluth further teaches wherein the natural language processor is configured to receive a textual input, indicative of the second chat message that is received by the natural language processor subsequent to the first chat message, and to identify the concept in the second chat message based on the textual input and the context information (paras 0005, 0013, 0015, 0020, 0082-86).  
c.	Per claim 3, Kornbluth and Carson et al teach the computing system of claim 1, Kornbluth further teaches wherein the instructions cause the computing system to: identify a relevance of the context information to the second chat message based on the expiration indicator (paras 0020, 0036, 0040-41, 0052, 0084—relevance of topic and concept information).  
Claim 11 contains limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, Kornbluth and Carson et al teach the computing system of claim 3, Kornbluth further teaches wherein the instructions cause the computing system to: identify a plurality of concepts in the first chat message; and generate a plurality of concept-level expiration indicators, each concept-level expiration indicator corresponding to a particular concept in the plurality of concepts identified in the first chat message (paras 0016-17, 0020, 0042, 0058, 0070, 0072—identified concepts with associated expiration scope; Carson et al: col.2 lines 46-55, col.3 lines 20-39, col.18 lines 4-25—context expiration and content expiration).  
Claim 12 contains limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
e.	Per claim 5, Kornbluth and Carson et al teach the computing system of claim 4, Kornbluth further teaches wherein the instructions cause the computing system to generate overall context information that includes the plurality of concepts and-31- to generate an overall expiration indicator corresponding to the overall context information (paras 0016-17, 0020, 0042, 0058, 0070, 0072—identified concepts with associated expiration scope; Carson et al: col.18 lines 4-25, col.18 line 52-col.19 line 11, col.21 line 66-col.22 line 37—context expiration, content and conversation expiration).  
Claim 13 contains limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, Kornbluth and Carson et al teach the computing system of claim 4, Kornbluth further teaches wherein the instructions cause the computing system to: filter the context information based on the relevance of each concept, in the plurality of concepts, to the second chat message (paras 0020, 0036, 0040-41, 0052, 0084—relevance of topic and concept information—parsing content based on relevance).  
Claim 14 contains limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, Kornbluth and Carson et al teach the computing system of claim 6, Kornbluth further teaches wherein the instructions cause the computing system to filter the context information by deleting one or more identified concepts of the plurality of concepts, from the context information, based on the relevance of the one or more identified concepts (paras 0016, 0020, 0042, 0058—removals based on content-based relevance; Carson et al: col.2 lines 50-53, col.3 lines 24-39, col.26 line 52-col.27 line 13, col.29 lines 48-67, col.31 lines 17-27—deleting conversational and contextual information).  
Claim 15 contains limitations that are substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.
h.	Per claim 8, Kornbluth and Carson et al teach the computing system of claim 6, Kornbluth further teaches wherein the instructions cause the computing system to filter the context information by adjusting a weight associated identified concepts, in the context information, based on the relevance (paras 0014, 0017, 0020, 0058—top stack position based on relevance indicator).  
i.	Per claim 9, Kornbluth and Carson et al teach the computing system of claim 1, Carson et al further teach wherein the instructions cause the computing system to: generate a time stamp indicative of when the concept is identified by the natural language processor; generate a location stamp indicative of geographic location where the first chat message was generated; and generate a turn count stamp indicative of a dialog turn corresponding to the first chat message (col.12 line 46-col.13 line 26, col.15 lines 11-43, col.23 lines 3-22, col.37 lines 40-52, col.44 lines 29-33—location, time/date and multiple interaction number).
Claims 16 and 19-20 contain limitations that are substantially equivalent to the limitations of claim 9 and are therefore rejected under the same basis.


III.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kornbluth (US 2020/0210646) in view of Carson et al (USPN 10,185,542) and Parande (USPN 10,678,402).

Per claim 18, Kornbluth and Carson et al teach the method of claim 17, yet fail to explicitly teach wherein the computing system comprises a chat bot computing system. However, Parande teaches a chat bot system implementing a NLP (col.2 lines 23-34, col.4 line 64-col.5 line 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Kornbluth and Carson et al with Parande for the purpose of extending the usability of NLP with a chat bot system in order to efficiently detect, process and analyze the contexts and concepts of different types of communication messages including chat.


Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

USPN 10,437,833—using NLP in chat environment 
US 2020/0134032—NLP analysis and chat-bot in a natural language interface system

V.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448